UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 57,716,258 common units of Duncan Energy Partners L.P. outstanding at August 1, 2010.Our common units trade on the New York Stock Exchange under the ticker symbol “DEP.” DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Operations and Basis of Presentation 9 2.General Accounting Matters 11 3.Equity-based Awards 12 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 15 5.Inventories 20 6.Property, Plant and Equipment 21 7.Investment in Evangeline 22 8.Intangible Assets and Goodwill 23 9.Debt Obligations 25 10.Equity and Distributions 26 11.Noncontrolling Interest 28 12.Business Segments 32 13.Related Party Transactions 36 14.Earnings Per Unit 40 15.Commitments and Contingencies 40 16.Significant Risks and Uncertainties 42 17.Supplemental Cash Flow Information 43 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 45 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 64 Item 4. Controls and Procedures. 65 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 66 Item 1A. Risk Factors. 66 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 67 Item 3. Defaults upon Senior Securities. 67 Item 4. (Removed and Reserved). 67 Item 5. Other Information. 67 Item 6. Exhibits. 67 Signatures 70 Table of Contents 1 PART I. FINANCIAL INFORMATION. Item 1.Financial Statements. DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable – trade, net of allowance for doubtful accounts Accounts receivable – related parties Gas imbalance receivables Inventories Prepaid and other current assets Total current assets Property, plant and equipment, net Investment in Evangeline Intangible assets, net of accumulated amortization of $46.8 at June 30, 2010 and $42.6 at December 31, 2009 Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable – trade Accounts payable – related parties Accrued product payables Accrued property taxes Accrued taxes – other Other current liabilities Total current liabilities Long-term debt (see Note 9) Deferred tax liabilities Other long-term liabilities Commitments and contingencies Equity: Duncan Energy Partners L.P. partners’ equity: (see Note 10) Limited partners: Common units (57,716,258 common units outstanding at June 30, 2010 and 57,676,987 common units outstanding at December 31, 2009) General partner Accumulated other comprehensive loss ) ) Total Duncan Energy Partners L.P. partners’ equity Noncontrolling interest in subsidiaries: (see Note 11) DEP I Midstream Businesses – Parent DEP II Midstream Businesses – Parent Total noncontrolling interest Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. Table of Contents 2 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions) For the Three Months For the Six Months Ended June 30, Ended June 30, Revenues: Third parties $ Related parties Total revenues (see Note 12) Costs and Expenses: Operating costs and expenses: Third parties Related parties Total operating costs and expenses General and administrative costs: Third parties Related parties Total general and administrative costs Total costs and expenses (see Note 12) Equity in income of Evangeline Operating income Other income (expense): Interest expense ) Other, net Total other expense, net ) Income before provision for income taxes Provision for income taxes ) Net income Net loss (income) attributable to noncontrolling interest: (see Note 11) DEP I Midstream Businesses - Parent ) DEP II Midstream Businesses - Parent Total net loss attributable to noncontrolling interest Net income attributable to Duncan Energy Partners L.P. $ Allocation of net income attributable toDuncan Energy Partners L.P.: Limited partners’ interest in net income $ General partner interest in net income $ Basic and diluted earnings per unit (see Note 14) $ See Notes to Unaudited Condensed Consolidated Financial Statements. Table of Contents 3 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months For the Six Months Ended June 30, Ended June 30, Net income $ Other comprehensive income: Cash flow hedges: Commodity derivative instrument losses during period ) ) Interest rate derivative instrument gains (losses) during period ) ) Reclassification adjustment for losses included in net income related tointerest rate derivative instruments Total cash flow hedges Comprehensive income Comprehensive loss (income) attributable to noncontrolling interest: DEP I Midstream Businesses – Parent ) DEP II Midstream Businesses – Parent Total comprehensive loss attributable to noncontrolling interest Comprehensive income attributable to Duncan Energy Partners L.P. $ See Notes to Unaudited Condensed Consolidated Financial Statements. Table of Contents 4 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Six Months Ended June 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion Equity in income of Evangeline ) ) Gains from asset sales and related transactions ) ) Deferred income tax expense ) Non-cash asset impairment charges Changes in fair market value of derivative instruments ) Net effect of changes in operating accounts (see Note 17) ) ) Net cash flows provided by operating activities Investing activities: Capital expenditures ) ) Contributions in aid of construction costs Proceeds from asset sales and related transactions Other, including loans to EPO (see Note 13) Cash used in investing activities ) ) Financing activities: Repayments of debt ) ) Borrowings under debt agreements Debt issuance costs ) Net proceeds from issuance of common units Common units repurchased from EPO and retired ) Cash distributions to our unitholders and general partner ) ) Cash distributions to EPO asnoncontrolling interest ) ) Cash contributions from EPO as noncontrolling interest Cash provided by financing activities Net changes in cash and cash equivalents Cash and cash equivalents, January 1 Cash and cash equivalents, June 30 $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. Table of Contents 5 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED EQUITY (Dollars in millions) Duncan Energy Partners L.P. Accumulated Other Noncontrolling Limited General Comprehensive Interest in Partners Partner Income (Loss) Subsidiaries Total Balance, December 31, 2009 $ $ $ ) $ $ Allocation of net income ) Amortization of equity awards Net cash proceeds from the issuance of common units Cash distributions to unitholders and general partner ) ) ) Cash distributions to noncontrolling interest ) ) Cash flow hedges Cash contributions from noncontrolling interest Other Balance, June 30, 2010 $ $ $ ) $ $ Duncan Energy Partners L.P. Accumulated Other Noncontrolling Limited General Comprehensive Interest in Partners Partner Income (Loss) Subsidiaries Total Balance, December 31, 2008 $ $ $ ) $ $ Allocation of net income ) Amortization of equity awards Net cash proceeds from the issuance of common units Common units repurchased from EPO and retired ) ) Cash distributions to unitholders and general partner ) ) ) Cash distributions to noncontrolling interest ) ) Cash flow hedges Cash contributions from noncontrolling interest Other ) Balance, June 30, 2009 $ $ $ ) $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. Table of Contents 6 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Except unit-related amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnotes are stated in millions of dollars. SIGNIFICANT RELATIONSHIPS REFERENCED IN THESE NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unless the context requires otherwise, references to “we,” “us,” “our,” or “Duncan Energy Partners” are intended to mean the business and operations of Duncan Energy Partners L.P. and its consolidated subsidiaries. References to “DEP GP” mean DEP Holdings, LLC, which is our general partner.References to “DEP OLP” mean DEP Operating Partnership, L.P., which is a wholly owned subsidiary of Duncan Energy Partners.Duncan Energy Partners conducts substantially all of its business through DEP OLP and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise Products Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to“EPGP” mean Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners.References to “EPO” mean Enterprise Products Operating LLC, which is a wholly owned subsidiary of Enterprise Products Partners.Enterprise Products Partners conducts substantially all of its business through EPO and its consolidated subsidiaries.EPO beneficially owns 100% of DEP GP and is a significant owner of our common units.Enterprise Products Partners consolidates our financial statements with those of its own. References to“Enterprise GP Holdings” mean Enterprise GP Holdings L.P., a publicly traded Delaware limited partnership, the units of which are listed on the NYSE under the ticker symbol “EPE.”Enterprise GP Holdings owns EPGP.The general partner of Enterprise GP Holdings is EPE Holdings, LLC (“EPE Holdings”), which is a wholly owned subsidiary of Dan Duncan LLC.The membership interests of Dan Duncan LLC are owned of record by a voting trust formed on April 26, 2006, pursuant to the Dan Duncan LLC Voting Trust Agreement dated April 26, 2006 (the “DD LLC Voting Trust Agreement”), among Dan Duncan LLC and Dan L. Duncan (as the record owner of all of the membership interests of Dan Duncan LLC immediately prior to the entering into of the DD LLC Voting Trust Agreement and as the initial sole voting trustee). Immediately upon Mr. Duncan’s death on March 29, 2010, voting and dispositive control of all of the membership interests of Dan Duncan LLC was transferred pursuant to the DD LLC Voting Trust Agreement to three voting trustees. The current voting trustees under the DD LLC Voting Trust Agreement (the “DD LLC Trustees”) are: (i) Randa Duncan Williams, Mr. Duncan’s oldest daughter, who is also a director of EPE Holdings; (ii) Dr. Ralph S. Cunningham, who is currently the President and Chief Executive Officer (“CEO”) of EPE Holdings; and (iii) Richard H. Bachmann, who is currently an Executive Vice President, the Chief Legal Officer and Secretary of EPGP and one of three managers of Dan Duncan LLC.Dr. Cunningham and Mr. Bachmann are also currently directors of EPE Holdings. The DD LLC Voting Trust Agreement requires that there always be two “Independent Voting Trustees” serving.If Mr. Bachmann or Dr. Cunningham fail to qualify or cease to serve, then the substitute or successor Independent Voting Trustee(s) will be appointed by the then-serving Independent Voting Trustee, provided that if no Independent Voting Trustee is then serving or if a vacancy in a trusteeship of an Independent Voting Trustee is not filled within ninety days of the vacancy’s occurrence, the CEO of EPGP will appoint the successor Independent Voting Trustee(s). The DD LLC Voting Trust Agreement also provides for a “Duncan Voting Trustee.”The Duncan Voting Trustee is appointed by the children of Mr. Duncan acting by a majority or, if less than three children of Mr. Duncan are then living, unanimously.If for any reason no descendent of Mr. Duncan is appointed as the Duncan Voting Trustee, then such trusteeship will remain vacant until such time as a Duncan Voting Trustee is appointed in the manner provided above.If a Duncan Voting Trustee for any reason ceases to serve, his or her successor shall be appointed by the children of Mr. Duncan acting by Table of Contents 7 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS majority or, if less than three children of Mr. Duncan are then living, unanimously.Ms. Williams is currently the Duncan Voting Trustee. The DD LLC Trustees are required to treat for all purposes whatsoever the member party to the DD LLC Voting Trust Agreement as the beneficial owner of the membership interests of Dan Duncan LLC.The estate of Mr. Duncan became the sole member party to the DD LLC Voting Trust Agreement upon the death of Mr. Duncan on March 29, 2010.However, the DD LLC Trustees collectively are the record owners of the Dan Duncan LLC membership interests and possess and are entitled to exercise all rights and powers of absolute ownership thereof and to vote, assent or consent with respect thereto and to take party in and consent to any corporate or members’ actions (except those actions, if any, to which the DD LLC Trustees may not legally consent) and subject to the provisions of the DD LLC Voting Trust Agreement, to receive dividends and distributions on the Dan Duncan LLC membership interests.Except as otherwise provided in the DD LLC Voting Trust Agreement, all actions taken by the DD LLC Trustees are by majority vote. The DD LLC Trustees serve in such capacity without compensation, but they are entitled to incur reasonable charges and expenses deemed necessary and proper for administering the DD LLC Voting Trust Agreement and to reimbursement and indemnification. The DD LLC Voting Trust Agreement will terminate when (i) the descendants of Mr. Duncan, and entities directly or indirectly controlled by or held for the benefit of any such descendant, no longer own any capital stock of EPCO (as defined below); or (ii) upon such earlier date designated by the DD LLC Trustees by an instrument in writing delivered to the member party to the DD LLC Voting Trust Agreement. On April 27, 2010, the independent co-executors for the estate of Mr. Duncan were appointed by the probate court.The independent co-executors are Mr. Bachmann, Dr. Cunningham and Ms. Williams, who are the same persons as the current DD LLC Trustees and voting trustees under a separate voting trust agreement relating to a majority of EPCO’s outstanding shares with voting rights (as more fully described below). References to “EPCO” mean Enterprise Products Company (formerly EPCO, Inc.) and its privately held affiliates.Prior to Mr. Duncan’s death, we, Enterprise Products Partners, EPO, DEP GP, EPGP, Enterprise GP Holdings and EPE Holdings were affiliates under the common control of Mr. Duncan, since he was the controlling shareholder of EPCO and the controlling member of Dan Duncan LLC.A majority of the outstanding voting capital stock of EPCO is owned of record by a voting trust formed on April 26, 2006, pursuant to the EPCO Inc. Voting Trust Agreement (the “EPCO Voting Trust Agreement”), among EPCO and Mr. Duncan (as the record owner of a majority of the outstanding voting capital stock of EPCO immediately prior to the entering into of the EPCO Voting Trust Agreement and as the initial sole voting trustee). Immediately upon Mr. Duncan’s death, voting and dispositive control of such majority of the outstanding voting capital stock of EPCO was transferred pursuant to the EPCO Voting Trust Agreement to three voting trustees (the “EPCO Trustees”).The current EPCO Trustees are: (i) Ms. Williams, who serves as Chairman of EPCO; (ii) Dr. Cunningham, who serves as a Vice Chairman of EPCO; and (iii) Mr. Bachmann, who serves as the President, CEO and Chief Legal Officer of EPCO.Ms. Williams, Dr. Cunningham and Mr. Bachmann are also currently directors of EPCO.The current EPCO Trustees are the same as the current DD LLC Trustees, which control Dan Duncan LLC.The current EPCO Trustees are also the same persons as the individuals appointed on April 27, 2010 as the independent co-executors of the estate of Mr. Duncan.At June 30, 2010, Dan Duncan LLC and EPCO beneficially owned approximately 18% and 57%, respectively, of the outstanding units representing limited partner interests of Enterprise GP Holdings. Table of Contents 8 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS References to the “DEP I Midstream Businesses” collectively refer to (i) Mont Belvieu Caverns, LLC (“Mont Belvieu Caverns”); (ii) Acadian Gas, LLC (“Acadian Gas”); (iii) Enterprise Lou-Tex Propylene Pipeline L.P. (“Lou-Tex Propylene”), including its general partner; (iv) Sabine Propylene Pipeline L.P. (“Sabine Propylene”), including its general partner; and (v) South Texas NGL Pipelines, LLC (“South Texas NGL”).We acquired controlling ownership interests in the DEP I Midstream Businesses from EPO effective February 1, 2007 in a drop down transaction (the “DEP I drop down”) in connection with our initial public offering. References to the “DEP II Midstream Businesses” collectively refer to (i) Enterprise GC, L.P. (“Enterprise GC”); (ii) Enterprise Intrastate L.P. (“Enterprise Intrastate”); and (iii) Enterprise Texas Pipeline LLC (“Enterprise Texas”).We acquired controlling ownership interests in the DEP II Midstream Businesses from EPO on December 8, 2008 in a drop down transaction (the “DEP II drop down”). References to “Evangeline” mean our aggregate 49.51% equity method investment in Evangeline Gas Pipeline Company, L.P. (“EGP”) and Evangeline Gas Corp (“EGC”). References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. and its consolidated subsidiaries, which include Energy Transfer Partners, L.P. (“ETP”) and, effective May 26, 2010, Regency Energy Partners LP (“RGNC”). Energy Transfer Equity is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETE.” ETP is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETP.” RGNC is a publicly traded Delaware limited partnership, the common units of which are traded on the NASDAQ stockmarket under the ticker symbol “RGNC.”The general partner of Energy Transfer Equity is LE GP, LLC. References to the “Employee Partnerships” mean EPE Unit L.P. (“EPE Unit I”), EPE Unit II, L.P. (“EPE Unit II”), EPE Unit III, L.P. (“EPE Unit III”), Enterprise Unit L.P. (“Enterprise Unit”) and EPCO Unit L.P. (“EPCO Unit”), collectively, all of which are privately held affiliates of EPCO. Note 1. Partnership Operations and Basis of Presentation General We are a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”We provide midstream energy servicesto producers and consumers of natural gas, natural gas liquids (“NGLs”), refined products and petrochemicals.Our assets, located primarily in Texas and Louisiana, include: 11,000 miles of natural gas, NGL and petrochemical pipelines; two NGL fractionation facilities; approximately 18 million barrels (“MMBbls”) of leased NGL storage capacity; 8.1 billion cubic feet (“Bcf”) of leased natural gas storage capacity; and 34 underground salt dome caverns with over 100 MMBbls of NGL storage capacity. Our midstream energy operations include: natural gas transportation, gathering, marketing and storage; NGL transportation, fractionation and marketing; NGL and petrochemical products storage; and transportation of petrochemical products.We have three reportable business segments: (i) NGL Pipelines & Services; (ii) Natural Gas Pipelines & Services; and (iii) Petrochemical Services.Our business segments reflect the manner in which these businesses are managed and reviewed by the CEO of our general partner.See Note 12 for additional information regarding our business segments. We are owned 99.3% by our limited partners and 0.7% by our general partner, DEP GP.At June 30, 2010, EPO owned approximately 58.5% of Duncan Energy Partners’ limited partner interests and 100% of DEP GP.DEP GP is responsible for managing the business and operations of Duncan Energy Partners. We have no employees.All of our operating functions and general and administrative support services are provided by employees of EPCO pursuant to an administrative services agreement (or “ASA”) or by other service providers.See Note 13 for information regarding the EPCO ASA and related party matters. Table of Contents 9 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Our results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of results expected for the full year.In our opinion, the accompanying Unaudited Condensed Consolidated Financial Statements include all adjustments consisting of normal recurring accruals necessary for fair presentation.Although we believe the disclosures in these financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”).These Unaudited Condensed Consolidated Financial Statements and the Notes thereto should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto included in our annual report for the year ended December 31, 2009, as initially filed on Form 10-K on March 1, 2010, and as amended on Form 10-K/A on May 21, 2010 (“2009 Form 10-K/A”) (Commission File No. 1-33266). The following information summarizes the businesses acquired in connection with the DEP I and DEP II drop down transactions. DEP I Drop Down Effective February 1, 2007, EPO contributed to us a 66% controlling equity interest in each of the DEP I Midstream Businesses in a drop down transaction.EPO retained the remaining 34% noncontrolling equity interest in each of these businesses. The following is a brief description of the assets and operations of the DEP I Midstream Businesses: § Mont Belvieu Caverns owns 34 underground salt dome storage caverns located in Mont Belvieu, Texas, having an NGL and related product storage capacity of approximately 100 MMBbls, and a brine system with approximately 20 MMBbls of above ground storage capacity and related brine production wells. § Acadian Gas is engaged in the gathering, transportation, storage and marketing of natural gas in south Louisiana, utilizing over 1,000miles of pipelines having an aggregate throughput capacity of 1.0 billion cubic feet per day (“Bcf/d”).Acadian Gas also owns a 49.51% equity interest in Evangeline, which owns a 27-mile natural gas pipeline located in southeast Louisiana. § Lou-Tex Propylene owns a 263-mile pipeline used to transport chemical-grade propylene from Sorrento, Louisiana to Mont Belvieu, Texas. § Sabine Propylene owns a 21-mile pipeline used to transport polymer-grade propylene from Port Arthur, Texas to a pipeline interconnect in Cameron Parish, Louisiana. § South Texas NGL owns a 297-mile pipeline system used to transport NGLs from our Shoup and Armstrong NGL fractionation facilities in south Texas to Mont Belvieu, Texas. DEP II Drop Down On December 8, 2008, EPO contributed to us the following controlling equity interests in a second drop down transaction: (i) a 66% voting general partner interest in Enterprise GC, (ii) a 51% voting general partner interest in Enterprise Intrastate and (iii) a 51% voting membership interest in Enterprise Texas.The following is a brief description of the assets and operations of the DEP II Midstream Businesses: § Enterprise GC operates and owns: (i) two NGL fractionation facilities, the Shoup and Armstrong facilities, located in south Texas; (ii) a 1,020-mile NGL pipeline system located in south Texas; and (iii) 1,108 miles of natural gas gathering pipelines located in south and west Texas.Enterprise GC’s natural gas gathering pipelines include: (i) the 258-mile Big Thicket Gathering System Table of Contents 10 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS located in southeast Texas; (ii) the 660-mile Waha system located in the Permian Basin of west Texas; and (iii) the 190-mile TPC Offshore gathering system located in south Texas. § Enterprise Intrastate operates and owns an undivided 50% interest in the assets comprising the 641-mile Channel natural gas pipeline, which extends from the Agua Dulce Hub in south Texas to Sabine, Texas located on the Texas/Louisiana border. § Enterprise Texas owns the 6,560-mile Enterprise Texas natural gas pipeline system, which includes the Sherman Extension, and leases the Wilson natural gas storage facility.The Enterprise Texas system, along with the Waha, TPC Offshore and Channel pipeline systems, comprise our Texas Intrastate System. See “DEP II Midstream Businesses – Parent” under Note 11 and “Significant Relationships and Agreements with EPO – Company and Limited Partnership Agreements – DEP II Midstream Businesses” under Note 13 for additional information regarding the DEP II Midstream Businesses. To the extent that the DEP II Midstream Businesses collectively generate cash sufficient to pay distributions to EPO and us, such cash will be distributed first to us (based on an initial defined investment of $730.0 million) and then to EPO in amounts sufficient to generate an aggregate annualized return on their respective investments.From December 8, 2008 through December 31, 2009, the annualized return was 11.85%.Effective January 1, 2010, the annualized return increased by 2.0% to 12.087%.Distributions in excess of these amounts will be distributed 98% to EPO and 2% to us.Income and loss of the DEP II Midstream Businesses are first allocated to EPO and us based on each entity’s percentage interest of 77.4% and 22.6%, respectively, and then in a manner that in part follows the cash distributions. See Note 11 for detailed information regarding EPO’s noncontrolling interest in the DEP I and DEP II Midstream Businesses. Note 2.General Accounting Matters Estimates Preparing our financial statements in conformity with GAAP requires management to make estimates and assumptions that affect amounts presented in the financial statements (e.g., assets, liabilities, revenue and expenses) and disclosures regarding contingent assets and liabilities.Our actual results could differ from these estimates.On an ongoing basis, management reviews its estimates based on currently available information.Any future changes in facts and circumstances may require updated estimates, which, in turn, could have a significant impact on our financial statements. Fair Value Information Cash and cash equivalents, accounts receivable, accounts payable and accrued expenses and other current liabilities (excluding derivative instruments) are carried at amounts which reasonably approximate their fair values due to their short-term nature.The carrying amounts of our variable-rate debt obligations reasonably approximate their fair values due to their variable interest rates.See Note 4 for fair value information associated with our derivative instruments. Table of Contents 11 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Thefollowing table presents the estimated fair values of our financial instruments at the dates indicated: June 30, 2010 December 31, 2009 Carrying Fair Carrying Fair Financial Instruments Value Value Value Value Financial assets: Cash and cash equivalents $ Accounts receivable Financial liabilities: Accounts payable and accrued expenses Other current liabilities (excluding derivative instruments) Variable-rate revolving credit facility Variable-rate term loan Recent Accounting Developments In November 2008, the SEC released a proposed roadmap regarding the potential use by U.S. issuers of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”).IFRS consist of accounting standards published by the International Accounting Standards Board (“IASB”), which is based in London, England.In February 2010, the SEC expressed its continuing support for a single set of high-quality globally accepted accounting standards and established a general work plan that sets forth areas and factors the SEC will consider before requiring domestic public companies to transition to IFRS.Currently, the Financial Accounting Standards Board (or “FASB,” based in Norwalk, Connecticut) and the IASB are working both individually and jointly on a number of accounting standard convergence projects that, if finalized in 2011, would bring about a significant shift in the accounting and financial reporting landscape. These projects include a broad range of topics such as financial statement presentation, accounting for leases, revenue recognition, financial instruments, consolidations and fair value measurements. The SEC will make a determination in 2011 regarding the mandatory adoption of IFRS with the expectation that any decision to adopt IFRS would allow U.S. issuers four to five years to transition from current U.S. GAAP.We continue to monitor developments in the potential implementation of IFRS and the ongoing convergence projects of the FASB and IASB.We will evaluate the impact that any definitive accounting guidance may have on our financial statements once this information is finalized by the appropriate standard setting organizations, including the SEC. An allocated portion of the fair value of EPCO’s equity-based awards is charged to us under the ASA.The following table summarizes the expense we recognized in connection with equity-based awards for the periods indicated: For the Three Months For the Six Months Ended June 30, Ended June 30, Restricted unit awards (1) $ Unit option awards (1) * Profits interests awards (1) Total compensation expense $ (1) Accounted for as equity-classified awards.The fair value of an equity-classified award is amortized to earnings over the requisite service or vesting period. * Amount is negligible. Table of Contents 12 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS We are charged amounts associated with EPCO’s long-term incentive plans, including the Duncan Energy Partners L.P. Long-Term Incentive Plan (the “2010 Plan”), and other long-term incentive arrangements.The expense we recognize in connection with equity-classified awards includes amounts associated with the following plans and arrangements of EPCO: (i) the Enterprise Products 1998 Long-Term Incentive Plan; (ii) the Amended and Restated 2008 Enterprise Products Long-Term Incentive Plan; and (iii) profits interests awards associated with the Employee Partnerships. With the exception of certain amounts recorded in connection with EPCO Unit (one of the Employee Partnerships), we are not responsible for reimbursing EPCO for any of the costs associated with equity awards.Beginning in February 2009, the ASA was amended to provide that we and other affiliates of EPCO will reimburse EPCO for our allocated share of distributions of cash or securities made to the Class B limited partners of EPCO Unit. The 2010 Plan provides for awards of options to purchase common units, restricted common units, unit appreciation rights, phantom units and distribution equivalent rights to employees, directors or consultants providing services to us and our subsidiaries. Summary of Long-Term Incentive Awards The following information is being provided regarding the 2010 Plan and EPCO’s other long-term incentive awards under which we have received or may receive an allocation of expense.EPCO has certain plans under which liability-classified awards may be issued.As of June 30, 2010, we have not been allocated any costs of liability-classified awards and therefore have not included any discussion of such plans in these disclosures.EPCO may create additional long-term incentive plans in the future that may result in us receiving an allocation of expense based on services rendered to us by the recipients of such awards.Unless noted otherwise, the following information is presented on a gross basis (i.e., in total to EPCO and its affiliates) with respect to the type of award granted.To the extent applicable, we have noted our estimated share of unrecognized compensation costs of such awards and the weighted-average period of time over which we expect to recognize such expense. Restricted Unit Awards Restricted unit awards allow recipients to acquire (at no cost to the recipient apart from service or other conditions) limited partner units once a defined vesting period expires, subject to customary forfeiture provisions.Restricted unit awards may be denominated in our common units or those of Enterprise Products Partners L.P. depending on the issuer of the award.Restricted unit awards issued prior to 2010 cliff vest generally four years from the date of grant.Beginning with awards issued in 2010, restricted unit awards are subject to graded vesting provisions in which one-fourth of each award vests on the first, second, third and fourth anniversaries of the date of grant.As used in the context of EPCO’s long-term incentive plans, the term “restricted unit” represents a time-vested unit.Such awards are non-vested until the required service period expires. The fair value of a restricted unit award is based on the market price per unit of the underlying security on the date of grant.Compensation expense is recognized based on the grant date fair value, net of an allowance for estimated forfeitures, over the requisite service or vesting period. Table of Contents 13 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table summarizes information regarding restricted unit awards for the period indicated: Weighted- Average Grant Number of Date Fair Value Units per Unit (1) Enterprise Products Partners L.P. restricted unit awards Restricted units at December 31, 2009 $ Granted (2,3) $ Vested (3) ) $ Forfeited ) $ Restricted units at June 30, 2010 $ Duncan Energy Partners L.P. restricted unit awards Restricted units at December 31, 2009 Granted (3,4) $ Vested (3) ) $ Restricted units at June 30, 2010 (1) Determined by dividing the aggregate grant date fair value of awards before an allowance for forfeitures by the number of awards issued. (2) Aggregate grant date fair value of restricted unit awards denominated in Enterprise Products Partners’ common units was $43.0 million based on grant date market prices of Enterprise Products Partners’ common units ranging from $32.00 to $32.27 per unit.Estimated forfeiture rates ranging between 4.6% and 17% were applied to these awards. (3) Includes awards granted to the independent directors of the boards of directors of EPGP and DEP GP as part of their annual compensation in for 2010.A total of 6,960 and 6,348 restricted unit awards were issued in February 2010 to the independent directors of EPGP and DEP GP, respectively, that immediately vested upon issuance. (4) Aggregate grant date fair value of restricted unit awards denominated in our common units was $0.2 million based on agrant date market price of our common units of $25.26 per unit. In the aggregate, unrecognized compensation cost of restricted unit awards was $59.6 million at June 30, 2010, of which our allocated share of the cost is currently estimated to be $6.3 million.We expect to recognize our share of the unrecognized compensation cost for these awards over a weighted-average period of 2.1 years. Unit Option Awards The 2010 Plan and EPCO’s other long-term incentive plans provide for the issuance of non-qualified incentive options.These option awards may be denominated in our common units or those of Enterprise Products Partners depending on the issuer of the award.When issued, the exercise price of each option award may be no less than the market price of the underlying security on the date of grant.In general, option awards have a vesting period of four years from the date of grant.If option awards are not exercised, these awards generally expire between five and ten years after the date of grant.There were no options granted under our 2010 Plan during the six months ended June 30, 2010. The fair value of each unit option is estimated on the date of grant using a Black-Scholes option pricing model, which incorporates various assumptions including expected life of the option, risk-free interest rates, expected distribution yield of the underlying security, and expected unit price volatility.Compensation expense is recognized based on the grant date fair value, net of an allowance for estimated forfeitures, over the vesting period. Table of Contents 14 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table presents unit option activity under EPCO’s plans for the period indicated.As of June 30, 2010, only Enterprise Products Partners has issued and outstanding unit option awards. Weighted- Weighted- Average Average Remaining Aggregate Number of Strike Price Contractual Intrinsic Units (dollars/unit) Term (in years) Value (1) EPCO Plans outstanding unit options Outstanding at December 31, 2009 $ Granted (2) $ Exercised ) $ Outstanding at June 30, 2010 $ $ Options exercisable at June 30, 2010 $ $ (1) Aggregate intrinsic value reflects fully vested unit options at the date indicated. (2) Aggregate grant date fair value of these unit options was $2.3 million based on the following assumptions: (i) a weighted-average grant date market price of Enterprise Products Partners’ common units of $32.26 per unit; (ii) weighted-average expected life of options of 4.9 years; (iii) weighted-average risk-free interest rate of 2.5%; (iv) weighted-average expected distribution yield on Enterprise Products Partners’ common units of 6.9%; and (v) weighted-average expected unit price volatility on Enterprise Products Partners’ common units of 23.3%.An estimated forfeiture rate of 17% was applied to awards granted during 2010. In the aggregate, unrecognized compensation cost of unit option awards was $9.1 million at June 30, 2010, of which our allocated share of the cost is currently estimated to be $0.6 million.We expect to recognize our share of the unrecognized compensation cost for these awards over a weighted-average period of 2.7 years. Profits Interests Awards As long-term incentive arrangements, EPCO granted its key employees who perform services on behalf of us, EPCO and other affiliated companies, “profits interests” in the Employee Partnerships, all of which are privately held affiliates of EPCO.Profits interests awards entitle each holder to participate in the expected long-term appreciation in value of the equity securities owned by each Employee Partnership.The Employee Partnerships own either units of Enterprise GP Holdings or common units of Enterprise Products Partners or a combination of both.The profits interests awards are subject to customary forfeiture provisions. Our reimbursements to EPCO in connection with EPCO Unit were nominal for the three and six months ended June 30, 2010 and 2009. In August 2010, the Employee Partnerships were liquidated.We expect to recognize approximately $3 million ofexpense during the third quarter of 2010 in connection with these liquidations of which approximately $1 million will be attributed to noncontrolling interest. Of the total expenseamount, we estimate that approximately $2 million will be non-cash. Note 4.Derivative Instruments, Hedging Activities and Fair Value Measurements In the course of our normal business operations, we are exposed to certain risks, including changes in interest rates and commodity prices.In order to manage risks associated with certain identifiable and anticipated transactions, we use derivative instruments.Derivatives are instruments whose fair value is determined by changes in a specified benchmark such as interest rates or commodity prices.Fair value is generally defined as the amount at which a derivative instrument could be exchanged in a current transaction between willing parties, not in a forced sale.Typical derivative instruments include physical forward agreements, futures contracts, floating-to-fixed swaps, basis swaps and options contracts.Substantially all of our derivatives are used for non-trading activities. Table of Contents 15 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS We are required to recognize derivative instruments at fair value as either assets or liabilities on the balance sheet.While all derivatives are required to be reported at fair value on the balance sheet, changes in fair value of the derivative instruments are reported in different ways, depending on the nature and effectiveness of the hedging activities to which they relate.After meeting specified conditions, a qualified derivative may be specifically designated as a total or partial hedge of: § Changes in the fair value of a recognized asset or liability, or an unrecognized firm commitment - In a fair value hedge, gains and losses for both the derivative instrument and the hedged item are recognized in income during the period of change. § Variable cash flows of a forecasted transaction - In a cash flow hedge, the effective portion of the hedge is reported in other comprehensive income (loss) and is reclassified into earnings when the forecasted transaction affects earnings. An effective hedge relationship is one in which the change in fair value of a derivative instrument can be expected to offset 80% to 125% of the changes in fair value of a hedged item at inception and throughout the life of the hedging relationship.The effective portion of a hedge relationship is the amount by which the derivative instrument exactly offsets the change in fair value of the hedged item during the reporting period.Conversely, ineffectiveness represents the change in the fair value of the derivative instrument that does not exactly offset the change in the fair value of the hedged item.Any ineffectiveness associated with a hedge relationship is recognized in earnings immediately.Ineffectiveness can be caused by, among other things, changes in the timing of forecasted transactions or a mismatch of terms between the derivative instrument and the hedged item. A contract designated as a cash flow hedge of an anticipated transaction that is probable of not occurring is immediately recognized in earnings. Certain of our derivative instruments do not qualify for hedge accounting treatment; therefore, they are accounted for using mark-to-market accounting. Interest Rate Derivative Instruments We utilize interest rate swaps to manage our exposure to changes in the interest rates charged on borrowings under our $300.0 million unsecured revolving credit facility (the “Revolving Credit Facility”).This strategy is a component in controlling our cost of capital associated with such borrowings. The following table summarizes our interest rate derivative instruments outstanding at June 30, 2010: Number and Type of Notional Length of Rate Accounting Hedged Transaction Derivatives Employed Amount Hedge Swap Treatment Revolving Credit Facility: Variable-rate borrowings 3 floating-to-fixed swaps $ 9/07 to 9/10 0.5% to 4.6% Cash flow hedge Interest rate swaps exchange the stated interest rate paid on a notional amount of debt for a fixed or floating interest rate stipulated in the derivative instrument.Our interest rate swaps resulted in an increase in interest expense of $1.9 million and $1.5 million, respectively, for the three months ended June 30, 2010 and 2009 and increases of $3.8 million and $2.9 million, respectively, for the six months ended June 30, 2010 and 2009. Commodity Derivative Instruments The price of natural gas is subject to fluctuations in response to changes in supply and demand, market conditions and a variety of additional factors that are beyond our control.In order to manage the price risk associated with certain exposures, we enter into commodity derivative instruments such as Table of Contents 16 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS physical forward agreements, futures contracts, fixed-for-float swaps and basis swaps.The following table summarizes our commodity derivative instruments outstanding at June 30, 2010: Volume (1) Accounting Derivative Purpose Current Long-Term Treatment Derivatives designated as hedging instruments: Acadian Gas: Forecasted sales of natural gas (2) 0.4 Bcf n/a Cash flow hedge Derivatives not designated as hedging instruments: Acadian Gas: Natural gas risk management activities (3) 0.5 Bcf n/a Mark-to-market (1) Volume for derivatives designated as hedging instruments reflects the total amount of volumes hedged whereas volume for derivatives not designated as hedging instruments reflects the absolute value of derivative notional volumes. (2) Reflects the use of derivative instruments to manage risks associated with anticipated future sales of natural gas. (3) Reflects the use of derivative instruments to manage risks associated with natural gas transportation, processing and storage assets. Our hedging strategy is intended to reduce the variability of future earnings and cash flows resulting from changes in natural gas prices.We enter into a limited number of forward transactions that effectively fix the price of natural gas for certain customers and hedge the resulting exposure with derivative instruments.We may also enter into a small number of cash flow hedges in connection with our purchases of natural gas held-for-sale to third parties. Our general partner monitors the hedging strategies associated with these physical and financial risks, approves specific activities subject to the policy (including authorized products, instruments and markets) and establishes specific guidelines and procedures for implementing and ensuring compliance with the policy. Credit-Risk Related Contingent Features in Derivative Instruments Commodity derivative instruments can include provisions related to minimum credit ratings and/or adequate assurance clauses. At June 30, 2010, we did not have any commodity derivative instruments in a net liability position.The potential for derivatives with contingent features to enter a net liability position may change in the future as commodity positions and prices fluctuate. Tabular Presentation of Fair Value Amounts, and Gains and Losses on Derivative Instruments and Related Hedged Items The following table provides a balance sheet overview of our derivative assets and liabilities at the dates indicated: Asset Derivatives Liability Derivatives June 30, 2010 December 31, 2009 June 30, 2010 December 31, 2009 Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments: Interest rate derivatives Other current assets $ Other current assets $ Other current liabilities $ Other current liabilities $ Derivatives not designated as hedging instruments: Commodity derivatives Other current assets $ Other current assets $ Other current liabilities $ Other current liabilities $ Table of Contents 17 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table presents the effect of our derivative instruments designated as cash flow hedges on our Unaudited Condensed Statements of Consolidated Comprehensive Income and Consolidated Operations for the periods indicated: Derivatives in Cash Flow Hedging Relationships Change in Value Recognized in Other Comprehensive Income on Derivative (Effective Portion) For the Three Months For the Six Months Ended June 30, Ended June 30, Interest rate derivatives $ $ ) $ ) $ Commodity derivatives ) ) Total $
